 TRT TELECOMMUNICATIONS CORP.TRT Telecommunications Corporation and Local 111,International Brotherhood of Teamsters, Chauff-eurs, Warehousemen and Helpers of America,Petitioner. Case 2-RC- 17482June 13, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 20, 1976, the Regional Director forRegion 2 issued her Decision and Order in theabove-entitled proceeding, in which she found thatthe Employer's New York operating station consti-tuted an accretion to the existing bargaining unit andthat the collective-bargaining agreement between theEmployer and the Intervenor was a bar to thepetition.' Accordingly, the Regional Director dis-missed the petition filed herein, in which thePetitioner sought to represent a unit of all techni-cians, clerks, operators, and messengers at the NewYork operating station. Thereafter, in accordancewith Section 102.67 of the Board's Rules andRegulations and Statements of Procedure, Series 8,as amended, the Petitioner filed a timely request forreview of the Regional Director's decision on theground, inter alia, that in making her finding shedeparted from Board precedent. The Employer andthe Intervenor filed oppositions thereto.By telegraphic order dated January 27, 1977, theBoard granted Petitioner's request for review. There-after, the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including all submissions by the parties withI Southern Electronic Association, Local 118, was permitted to interveneon the basis of a current collective-bargaining agreement with the Employer.The Intervenor has represented the Employer's employees since 1947 undera series of collective-bargaining agreements. The current agreement becameeffective January ,. 1976, and is to remain in force until March 31, 1979. Itincludes, as did other agreements, all the Employer's operations located inFlorida and Louisiana. These operations are located at Slidell, Pearl River,and New Orleans, Louisiana, and Miami and Fort Lauderdale, Flonda. TheEmployer also has facilities at Washington, D.C., and New York, NewYork. The latter location is the one involved herein.a A gateway is a city from which an international communicationscompany such as the Employer is authorized to transmit messages.Currently, there are five authorized gateway cities: New York, Washington,D.C., Miami, New Orleans, and San Francisco. Prior to recent FCCauthorization the Employer was limited to establishing gateway operationsin Miami and New Orleans.3 The recognition provision reads in part as follows:The Company hereby recognizes the Association as the exclusivecollective bargaining representative for all employees at the Company'stransmitting, receiving, and/or operating stations at Fort Lauderdale230 NLRB No. 15respect to the issue under review, and makes thefollowing findings:The Employer is licensed by the Federal Commu-nications Commission (henceforth FCC) as aninternational carrier of radio and telegraph messages.The Employer's headquarters are located in Wash-ington, D.C. The Employer maintains a centralcomputer terminal at Fort Lauderdale, Florida. Allinbound messages to the United States handled bythe Employer are received at the Fort Lauderdaleterminal complex and are subsequently relayed togateway cities.2For hinterland customers, i.e., thoseoutside of gateway cities, messages are relayedthrough equipment or service of another company.Outbound messages are sent from the gateway citiesto Fort Lauderdale for transmission and deliveryelsewhere.The facility involved in this case is the Employer'snew operating station in New York City. In 1975,FCC began considering proposals to permit allinternational communications carriers to operate inthe five gateway cities. Concurrently, the Employerand the Intervenor conducted negotiations for a 1976collective-bargaining agreement. Anticipating thatFCC would in fact authorize additional gateways, theEmployer and the Intervenor actively considered andspecifically referred to potential gateway operations,including New York City, in the collective-bargain-ing agreement then being negotiated. The partiesmade special provisions concerning one-time trans-fers of employees from its southern stations to NewYork, Washington, D.C., or San Francisco, andmodified the recognition provision to include em-ployees at those future stations.3In March 1976, FCC authorized operations in thefive aforementioned gateway cities. On June 15,1976, the Employer opened its New York operatingstation. The Employer had previously selected itssoutheast regional sales manager, Marvin Gutkin, asstation manager for the New York station. It alsoand Miami, Florida, Slidell, Pearl River and New Orleans, Louisiana...and stations which may be operated by the Company in themetropolitian areas of New York, New York, San Francisco, Californiaand Washington, D.C. as well as stations in other localities for whichthe Company has applied or may apply for operating authority fromthe FCC.The transfer provision reads in part as follows:The Company and the Association recognize that the Companyanticipates opening new operating stations in New York ...SanFrancisco... and Washington. ... Permanent assignments in fillinginitial and subsequent vacancies, promotional opportunities, wages,and all terms and conditions of employment in new operating stationswill be in accordance with applicable articles of this Agreement ...However, on a one-time basis, to assist in the establishment andmaintenance of new operating stations by encouraging the permanenttransfer of experienced and qualified employees to fill vacancies, theCompany agrees to reimburse selected applicants for relocationexpenses up to a maximum of S3,000.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily transferred engineers and installers fromother stations to assist in setting up the New Yorkstation.Prior to commencing operations in New York, theEmployer posted job openings for permanent posi-tions in New York at its various stations. Both theEmployer and the Intervenor actively encouragedemployees to transfer. Despite these efforts, nononsupervisory employees elected to permanentlytransfer to the New York location from the Employ-er's Florida or Louisiana locations.4In view of theemployment situation engendered by the lack oftransfers from its current stations, the Employerconsulted with the Intervenor and decided to tendersubstantially higher wage offers to New Yorkemployees than the minimum permitted under thecollective-bargaining agreement. The Employer sub-sequently staffed the New York station with employ-ees hired locally at these increased rates. Since theopening of the New York station, there have been nopermanent or temporary transfers of employees fromthe Employer's southern stations to the New Yorkstation, nor have there been any permanent ortemporary transfers of New York employees to theFlorida or Louisiana locations.The New York employees were hired by StationManager Gutkin within the staffing and salarylimitations set by the Employer's division of opera-tions and engineering. Gutkin is responsible for theday-to-day operation of the New York station. Incarrying out this function, Gutkin has the authorityto discipline and discharge employees, schedule andassign work, approve overtime, and authorize sickleave, time off, and vacations. He also adjustsgrievances of the New York station employees.5Within the personnel level set by headquarters,Gutkin can hire replacements and promote employ-ees should positions become available.The New York facility is geographically distantfrom the Employer's other operating stations. Withthe exception of the one employee who works at theWashington, D.C., station, the closest other stationemployees to New York City are located in Louisi-ana and Florida, approximately 1,200 miles away.The New York station, like the Employer's otherstations, is interconnected with the Employer'scommunications system through the Fort Lauderdalecomputer terminal. Employer's witnesses testifiedthat Fort Lauderdale is the hub of the Employer'soperations, and the stations are satellites to that4 Because of the similarity of functions, each operating station hascommon staffing patterns, and the Employer utilizes a uniform jobclassification system. However, the operating stations are different in size,and they use only the technicians or operators required to perform the jobsin the particular station. Thus, there are 6 nonsupervisory employees locatedat New Orleans, 6 at Slidell, 20 at Pearl River, 18 at Miami, 104 at FortLauderdale, I at Washington, D.C., and 30 at New York, involved herein.terminal. Despite the technical interconnection,however, the record reveals that a shutdown of theNew York station would result only in the closing ofthat location. No other segment of the Employer'scommunications system would be affected by such ashutdown. Conversely, if the Fort Lauderdale com-puter facility ceased functioning, the Employer'sentire communications operation would be affected.The Employer's vice president of operations andengineering also testified that the New York officeconstituted the most important gateway operation interms of business revenues. He stated that 25 to 30percent of the international communications marketemanates from New York, and that the Employerintended to make major inroads into the New Yorkmarket. Indeed, as indicated, the Employer employsmore classified employees at its New York stationthan at any other station with the exception of theFort Lauderdale computer terminal. The Employerprojects that there will be a 25-percent increase inoverall growth at its New York station over the nextyear.6All major corporate decisions are made at theEmployer's headquarters. Its division of operationsand engineering coordinates the functioning of theEmployer's operating stations. Various managerssituated in the Washington, D.C., office are responsi-ble for overseeing the computer system and othertechnological facets of the Employer's operations.The performance of each operating station ismonitored by headquarters through telephone callsand onsite visits by the vice president and his staffand through daily and weekly reports and computerprintouts.7Headquarters also develops manuals andinstructions pertaining to operations and engineeringand makes decisions concerning capital expendituresand staff reductions or expansions. Similarly, theEmployer's personnel policies are formulated at theWashington, D.C., headquarters. In addition to theuniform job classification system that is utilized,there are also systemwide employee benefits. Thus,the Employer's employees participate in similarhealth care, accidental death, retirement, tuitionrefund, severance pay, and holiday benefits. Theexisting collective-bargaining agreement also pro-vides for uniform transfer, salary increase, andseniority policies. Moreover, labor relations mattershave been conducted at the national level betweenrepresentatives of the Intervenor and the Employer.Employer's representatives included the Employer's5 The collective-bargaining agreement provides for a three-step grievanceprocedure. Station managers can resolve step-one and -two grievances. Thethird step is handled by the Employer at a national level.I This projected increase is subject to downward modification withrespect to classified employees if certain technological changes are made.7 There is also a monitoring system at the Fort Lauderdale facility.140 TRT TELECOMMUNICATIONS CORP.vice president of operations and engineering and thelabor relations director of the Employer's parentcompany, United Brands Company.8The Employerintroduced into evidence collective-bargaining agree-ments of its competitors showing that bargaining inthe industry is on a systemwide basis.The Petitioner contends that the New York stationdoes not constitute an accretion to the existingbargaining unit, and that a unit confined in scope tothe New York station is appropriate under theBoard's decision in Communications Satellite Corpo-ration.9The Employer and the Intervenor, drawing ananalogy to the public utility field, contend that only asystemwide unit is appropriate in the Employer'stelecommunications operations, particularly in viewof the integrated nature of the business, the centrali-zation of administrative and labor relations matters,and the past history of bargaining on a systemwidebasis. They urge that Communications Satellite, supra,relied on by the Petitioner is factually distinguishablefrom the situation here, and contend that theRegional Director's decision finding the New YorkCity station to be an accretion should be affirmed.In determining whether a new facility is anaccretion, the Board considers a number of factors,including the integration of operations, centralizationof managerial and administrative control, geographicproximity, similarity of working conditions, skillsand functions, common control over labor relations,collective-bargaining history, and interchange ofemployees. Since the question of whether a newgroup of employees constitutes an accretion to anexisting unit is similar to the issue of the new unit'sseparate appropriateness for bargaining purposes,essentially the same factors are used in eachconsideration. Based on the record as a whole, weconclude, contrary to the Regional Director, that thepetitioned-for New York station constitutes a sepa-rate appropriate unit and does not constitute anaccretion to the existing unit.By its very nature the Employer's communicationsoperations require a degree of technical integration;moreover, the record discloses centralized handlingof administrative and labor relations matters. Theseare factors we have carefully considered, weighing infavor of an accretion finding here. On the otherhand, however, it is clear that the manager of theNew York City location exercises meaningful day-to-day control over the operation of that facility as wellas significant authority with respect to the personnelthere. He not only hired the initial group ofemployees for that location, but he can affect theirR The Employer utilizes the services of its parent corporation, UnitedBrands, in the development and maintenance of programs. as well as incoordinating billing and payroll.employment relationship with the Employer on acontinual basis. The record shows that he candischarge employees for cause, assign and scheduletheir work, recommend promotions, adjust grievanc-es in the early stages, and grant various types ofleave, among other matters. Accordingly, notwith-standing the areas of centralized administrationincluding the monitoring of the operating stationsand the company guidelines and manuals, we findthat the New York City operation enjoys a signifi-cant degree of autonomy apart from the Employer'sother facilities. In addition, we deem it significantthat the employee group there was hired locallyrather than transferred from existing other locations,and at a higher rate, and that there has been anabsence of temporary or permanent interchange withother facilities. Further, with the exception of the onestation employee located at Washington, D.C., thenearest group of employees similar to those soughtby the petition are located at the Employer'sLouisiana and Florida locations, approximately1,200 miles away. As indicated above, a shutdown ofthe New York City operation would have a minimalimpact on the remainder of the Employer's commu-nications operations.It is true that, because of the interdependence andintegration of operations, the Board has said that asystemwide unit is optimal in the utility industry; butthe Board has also found that a unit of lesser scopemay be appropriate in certain situations.'1InCommunications Satellite Corporation, supra, a caseinvolving the telecommunications industry as here,the Board found that a unit confined in scope to oneearth station was appropriate. In so finding, theBoard considered many of the same factors whichexist here, including geographic separation, lack ofinterchange of employees, and the independence ofthe station manager in personnel decisions althoughhe operated within the employer's framework ofcentrally established policies.The Employer and the Intervenor seek to distin-guish Communications Satellite on the basis that therewas an absence of a bargaining history on a broaderbasis there and no union was seeking to represent abroader unit of employees.We do not find the Employer and Intervenor'sarguments concerning the bargaining history persua-sive in this context where there are substantialfactors, as enumerated above, supporting the sepa-rate appropriateness of the New York City facility.Even though the parties have extended their existingsystemwide contract to cover the newly openedfacility, the filing of a petition requires the Board to9 198 NLRB 1204 (1972).i' United Gas, Inc., 190 NLRB 618 (1971), and cases cited therein.141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermine whether that facility is in itself a separateappropriate unit or an accretion. The "bargaininghistory" resulting from the parties' voluntary exten-sion of the agreement to that location for the briefperiod since it opened does not militate againstfinding a separate appropriate unit here." Nor do weview the Intervenor's position in urging an accretionhere as tantamount to a union seeking a broaderunit.Where accretion is urged, as here, the Board mustcarefully consider the Section 7 rights of theemployees involved. In an initial representationproceeding involving multilocations, the employeesat the various locations have an opportunity toparticipate in the representation process. However,employees at a new separate location that has beenabsorbed into a systemwide unit by the parties aredenied that opportunity. Accordingly, the Board hasstated that it will not "under the guise of accretion"compel employees who may constitute a separateappropriate unit to be included in an overall unitwithout allowing those employees to express theirpreference in a secret ballot election or through someother means acceptable to the Board wherein theyauthorize a union to represent them.12Based upon the foregoing and the record as awhole, we find that the New York City stationemployees are not an accretion to the existing unit.Accordingly, we find that the following employeesof the Employer have a sufficient community ofinterest to constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act:All technicians, clerks, operators and messengersof the Employer at its New York operatingstation, excluding professional employees, guardsand supervisors as defined in the Act.[Direction of Election13omitted from publica-tion.114MEMBER WALTHER, dissenting:I agree with the Regional Director's conclusionthat the New York station is an accretion to theexisting bargaining unit, and that the petition shouldbe dismissed. In my view, the majority opinion placesundue emphasis on several isolated considerationswithout regard to the broader circumstances of this" See International Paper Company, 171 NLRB 526 (1%968); Meijer'sThrifty Acres, 222 NLRB 18 (1976). We note that the parties' extension ofthe agreement to cover the New York facility was made prior to the openingof that facility and the hiring of any employees to work there. In thesecircumstances, the agreement does not bar an election at the New Yorkfacility absent a finding of accretion. General Extrusion Company, Inc.,General Bronze A lwintrie Products Corp., 121 NLRB 1165 (1958).12 Melbet Jewelry Co., Inc., 180 NLRB 107 (1969). See also the expressioncase and the highly integrated nature of the industryinvolved.Like the Regional Director, I deem it highlysignificant that the Employer's operations are inte-grated on both a managerial and technological level.The record evidence of such integration and centrali-zation greatly minimizes the effective authorityvested in the New York station manager. Althoughthe station manager may exercise authority whichreflects his supervisory status, it is uncontrovertedthat all major corporate and personnel decisions aremade at the Employer's home office. Despite hisresponsibility for the station's day-to-day operation,the station manager is in constant contact withmanagement located at the Washington, D.C.,headquarters and is guided by the Employer'spersonnel policies, which are applicable to allstations in the Employer's system. The stationmanager does not set wage rates, fringe benefits, orholidays. Although the New York station managerhired the initial complement of the New Yorkemployees, he did so within the economic and skillrequirements dictated by the Employer. Althoughthe station manager may discharge employees forcause, he usually consults headquarters first.In addition, labor relations for the Employer arecentrally controlled. The Employer's representativesfor collective-bargaining purposes include both itsvice president of operations and engineering and thedirector of labor relations of its parent company,United Brands. It has been the decisions of thesepersons which have ultimately affected the status ofemployees located at the New York station. Thus,the guidelines and pamphlets which the stationmanager has relied on in operating the station havebeen developed by both the Employer and its parentcompany.Further, it would appear that the administrativecentralization of the Employer is necessitated by thetechnical integration of its telecommunications oper-ations. The Employer's stations are functionally andoperationally connected to the Fort Lauderdalecomputer complex. It is uncontradicted that, if thatcomplex were incapacitated, virtually the entiresystem of the Employer would shut down. Unlike theemployer in Communications Satellite, supra, cited bythe majority, this Employer does not have a backupsystem to handle the operations of the New Yorkstation if it should close. The record also shows thatof the Board's similar concern in cases involving "additional store" clauses.Houston Division of the Kroger Co., 219 NLRB 388 (1975); S. B. Rest ofFramingham, Inc., a wholly owned subsidiary of Steak & Brew, Inc., 221NLRB 506(1975).13 [Excelsior footnote omitted from publication.]i4 Southern Electronic Association, Local 118, may appear on the ballotif the Regional Director finds that it has made an adequate showing ofinterest. See Capp Express, Inc., 220 NLRB 816, 817. fn. 5 (1975).142 TRT TELECOMMUNICATIONS CORP.each station within the Employer's system is similarin nature, performing the same functions, housingthe same equipment, and utilizing employees withthe same skills who are classified on a systemwidebasis. This case is not one in which a separatecommercial unit providing services to a localizedconsumer population is being sought apart from alarger utility system.15As the record indicates, theEmployer uses a separate sales force, situated in adifferent location from the operating station, todevelop its customer base. What emerges from therecord is the fact that all stations are technical innature, and the employees who work there areinvolved in the similar process of transmittingmessages through the Employer's highly integratedsystem.It is precisely because of such integration that theBoard has stated on numerous occasions that asystemwide unit is optimal in the utility industry andrelated fields such as the telecommunications indus-try.16Communications Satellite, supra, is not to thecontrary, because the facts of that case differsignificantly from those present here. In Communica-tions Satellite, there was an absence of bargaininghistory and no union was seeking to represent abroader unit of employees. These were majorpredicates supporting the appropriateness of thesingle station as a bargaining unit in that case. Mycolleagues would brush aside the 30-year bargaininghistory between the Employer and the Intervenorhere, including the explicit extension of the terms oftheir most recent agreement to the very facilityinvolved herein. By failing to afford this consider-15 Compare, e.g., Michigan Bell Telephone Company, 192 NLRB 1212(1971).16 Colorado Interstate Gas Company, 202 NLRB 847 (1973): TexasTelephone Company, 93 NLRB 741 (1951).17 The Great Atlantic d Pacific Tea Company, Inc., 153 NLRB 1549(1965); Manitowoc Shipbuilding, Inc. and The Manitowoc Company, Inc., 191NLRB 786 (1971).ation the weight that it justly deserves, my colleaguesare treating the parties' negotiations concerning the1976 collective-bargaining agreement as a nullity andare injecting an element of instability into anotherwise stable and productive bargaining relation-ship. The Board has long held that it would notdisturb an established bargaining relationship unlessrequired to do so by the dictates of the Act or othercompelling circumstances.17While I share my colleagues' concern with therights of employees to select their bargaining repre-sentative under Section 7 of the Act, I also know thatit is our duty to decide the appropriateness of anyrequested unit. Using the same factors my colleaguesrely on, I fail to see how the New York station can beconsidered a separate appropriate unit. The recorddemonstrates a pattern of systemwide bargaining forthis segment of the telecommunications industry; i.e.,this Employer and its competitors. This Employer'smanagerial and labor relations are centralized, itsoperations are technically integrated, and its employ-ees possess similar skills, work under similar condi-tions, and perform similar functions. There is acurrent collective-bargaining agreement between theEmployer and the Intervenor which covers allemployees, including those at the New York station.Geographical considerations alone may not be thecontrolling factor in making unit determinations.'sIn sum, I would find that the New York station is anaccretion to the existing bargaining unit and would,accordingly, dismiss the petition as barred by thecurrent collective-bargaining agreement between theEmployer and the Intervenor.'I National Telephone Company, Inc., 219 NLRB 634, 637 (1975). In 1972,in Case 12-RC-4222, another union sought to sever a unit limited to theEmployer's Flonda employees. The Regional Director held that the onlyappropriate unit was a systemwide unit. This decision was based onbargaining history, similarity and integration of operations, and centralizedcontrol of labor relations.143